The Vice-Chancellor :
These exceptions to the master’s report are not warranted; and it must be confirmed. The complainant will have to pay for redemption the two thousand eight hundred and fifty dollars and the ten per cent, interest, two hundred and eighty-five dollars,)as tendered, with interest on the two sums since the fifteenth day of May one thousand eight hundred and thirty-eight, inasmuch as the complainant has not shown that the moneys have been lying idle since the tender. The complainant is, then, entitled to the rents from May, one thousand eight hundred and thirty-seven,(a) or the fair yearly value, less repairs and taxes, with interest on the quarterly payments from the time when received or when they ought to have been received. The complainant is also entitled to his costs of the suit, except the costs on the exceptions to the master’s report. The *29costs occasioned by the exceptions the defendant is entitied to against the complainants, to be taxed and set off.

 See Ruckman y. Astor, vol. 3, p. 373.